DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 6/23/2021.  Claims 1-3, 6, 8-10, 12, 13, and 16-26 are pending.  Claims 1, 10, 17, 19, 25, and 26 have been amended.
The objection to the drawings is withdrawn in response to Applicant’s amendments.
The interpretation of several elements under 35 U.S.C. 112(f) is withdrawn in response to Applicant’s amendments.  Note that “a push member,” in claim 21, is still interpreted under 35 U.S.C. 112(f).
The rejections of claims 9, 19, 20, and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
Claims 1-3, 6-10, 12, 13, 16, and 18-26 were provisionally rejected for double patenting over claims 1-10, 12, 13, and 15-19 of co-pending U.S. Application No. 16/464,863.  Claims 1-4, 6, 8, 9, 12-19, and 22-26 were provisionally rejected for double patenting over claims 1-8, 10, 11, 13, and 16-20 of co-pending U.S. Application No. 16/464,953.  Based on the amendments to each of these applications, these rejections are maintained/modified as explained below.
The rejection of claims 1-4, 7-10, 12, 13, 16, 17, 19, 20, 22, 23, 25, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Preugschas (EP 1159913) is withdrawn in response to 
The rejection of claims 1-3, 5, 7, 8, 10, 16, and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Perkitny (WO 97/01157) is withdrawn in response to Applicant’s amendments.
The rejection of claims 1 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Gadini (US 2007/0210118) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments and upon further consideration, new/modified ground(s) of rejection are applied below.

Information Disclosure Statement
The IDS filed 6/01/2021 has been considered, but the following foreign patent document has not been supplied (only an abstract was supplied): RU 2011109821.  The IDS filed 6/23/2021 has been considered, but the following foreign patent document has not been supplied (only an abstract was supplied): JP 2000233097.  These references have not been considered and have been crossed out.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-3, 6, 8-10, 12, 13, and 16-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 9, 12, 13, and 15-19 of copending Application No. 16/464,863 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar subject matter with only minor differences in language or minor differences that would have been obvious to a PHOSITA (note teachings of references used below).  For instance, both the instant application and the conflicting application are directed to a dosing device with a container, outlet, metering mechanism, agitation portion with a flexible portion and one or both a helical and crenelated portion, the metering mechanism being a cylindrical tube, a cylindrical tube comprising a cavity, a wheel, or a substantially cylindrical portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6, 8-10, 12, 13, and 16-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 10, 11, 13, and 16-20 of copending Application No. 16/464,953 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar subject matter with only minor differences in language or minor differences that would have been obvious to a PHOSITA (note teachings of references used below).  For instance, both the instant application and the conflicting application are directed to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the crenelated portion.”  There is insufficient antecedent basis for this limitation in the claim because there are two previous instances of “a crenelated portion.”
Claim 24 recites the limitation "the first container” in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711